Citation Nr: 0019870	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for status post 
hernioplasty, epigastric ventral hernia, currently evaluated 
as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961, and from November 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected status post 
hernioplasty, epigastric ventral hernia above 20 percent.  
The case came before the Board previously, where in January 
1999 the veteran's increased rating claim was denied.  The 
veteran pursued a further appeal to the United States Court 
of Veterans Appeals (or, since March 1, 1999, the United 
States Court of Appeals for Veterans Claims, hereinafter 
"the Court").  In October 1999, based on a Joint Motion for 
Remand by the parties, the Court vacated the January 1999 
Board decision and remanded the appeal to the Board for 
further evidentiary development. 


REMAND

As previously referenced, the veteran and VA submitted a 
Joint Motion for Remand of the veteran's epigastric ventral 
hernia increased rating claim following his appeal of the 
Board's January 1999 denial of the increased rating claim.  
The Court has ordered the remand of the case, consistent with 
this Joint Motion.  The parties have agreed that the 
veteran's hernia condition -- specifically whether the hernia 
should be described as "large" or "small" -- requires a 
medical determination.  The parties have also agreed that 
further analysis is required to assess whether the veteran's 
epigastric ventral hernia disability markedly interferes with 
his employment or attempts to obtain gainful employment so as 
to require an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321 (b)(1) (1999).   

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should request that the 
appellant furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his hernia 
condition from June 1997 to the present.  
The Board is especially interested in the 
records Frank W. Bowen, M.D., of 
Carthage, Mississippi.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for his hernia condition 
since June 1997, and not previously 
received on record.  

3.  The RO should afford the veteran the 
opportunity for a VA examination of his 
hernia disability.  The examiner should 
describe the nature and extent of the 
hernia condition in detail, including the 
size of the hernia.  Because of the 
rating criteria that the Board must 
consider in evaluating the veteran's 
hernia disability, the examiner should 
indicate whether he or she would 
characterize the hernia as "large" or 
"small", and provide the reasons for 
this assessment.  Additionally, the 
examiner should assess whether the hernia 
is "well supported by belt under 
ordinary conditions", and provide the 
factual and medical justification for 
this conclusion.  The claims folder must 
be made available to the examiner.    

4.  The RO should then readjudicate the 
veteran's increased rating claim for his 
service connected epigastric ventral 
hernia, with consideration given to all 
of the evidence of record, and any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The RO 
should specifically discuss, as requested 
in the "Appellant's Brief", submitted 
by the veteran's representative in March 
2000, whether referral for an 
extraschedular rating is warranted, and 
if not, explain the basis for such a 
conclusion.    

5.  If the claim is denied in any 
respect, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998); see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




